DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Yang-Hsien Hsu on  July 1, 2022.
The application has been amended as follows: 
Claim 1:
A method of performing communication in a telecommunication system including a user equipment , a radio access network, an access and mobility management function and a user plane function , comprising the steps of: at the access and mobility management function, receiving from the user equipment a Non-Access Stratum (NAS) packet data unit, PDU, carrying uplink data, wherein the uplink data includes infrequent small data; at the access and mobility management function, after receiving NAS message from the user equipment, transmitting the uplink data to the user plane function, wherein the NAS PDU encapsulates a PDU session ID or Single-Network Assistance Slice Selection Information, S-NASSI, wherein the access and mobility management function transmits the uplink data to the user plane function via an interface (Nx) between the access and mobility management function and the user plane function , wherein the access and mobility management function transmits the uplink data to the user plane function via a session management function of the telecommunication system, wherein, upon receiving the NAS PDU from the user equipment, the access and mobility management function transmits a PDU session create request to the session management function, wherein the PDU session create request includes the uplink data, wherein the PDU session create request contains the PDU session ID, Data Network Name, DNN, and/or Single-Network Assistance Slice Selection Information, S-NASSI, and wherein, when receiving the PDU session create request including the DNN and the S-NASSI, the session management function selects the user plane function based on the DNN and the S-NSSAI.  
Claim 3:
      The method according to claim 1, wherein the NAS PDU is transmitted by the user equipment to the access and mobility management function via the radio access network, the NAS-PDU being transmitted by the user equipment to the radio access network as part of a Radio Resource Control (RRC) message.  
Claim 4:
The method according to claim 1, wherein the NAS PDU includes a PDU session ID and the access and mobility management function, upon receiving the NAS PDU, selects a session management function of the telecommunication system based on the PDU session ID.  
Claim 10:
The method according to claim 1, wherein, upon receiving the PDU session create request, the session management function transmits a session establishment request to the user plane function and simultaneously forwards the uplink data to the user plane function. 
Claim 11:
The method according to claim 10, wherein, upon receiving the session establishment request, the user plane function transmits a session establishment response carrying downlink data to the session management function , if downlink data are available. 
Claim 12:	 
The method according to claim 11, wherein, upon receiving the session establishment response, the session management function transmits a PDU session create response carrying the downlink data to the access and mobility management function, if the downlink data are carried in the session establishment response from the user plane function. 
Claim 14:
The method according to claim 1, wherein, upon receiving the NAS PDU from the user equipment, the access and mobility management function transmits to a session management function of the telecommunication system a PDU session create request to establish a user plane tunnel for a PDU session between the access and mobility management function and the user plane function, and wherein the session management function, upon receiving the PDU session create request, establishes a tunnel for a PDU session between the access and mobility management function and the user plane function.  
Claim 15:
 	The method according to claim 14, wherein the PDU session create request includes an Access and Mobility Management Function (AMF) address and Downlink (DL) Tunnel Endpoint identifier (TEID) information, the method further comprising the steps of: at the session management function, upon receiving the PDU session create request, transmitting the AMF address and the DL TEID to the user plane function, at the user plane function, in response to receiving the AMF address and the DL TEID from the session management function, transmitting a Uplink (UL) TEID of the user plane function to the session management function, and at the session management function, upon receiving the UL TEID from the user plane function, transmitting the UL TEID to the access and mobility management function.  
	Claim 16:
The method according to claim 15, wherein, upon receiving the UL TEID from the session management function, the access and mobility management function transmits the uplink data to the user plane function over the established tunnel for a PDU session between the access and mobility management function and the user plane function.  
Claim 18:
A system including an access and mobility management function and a user plane function, wherein the access and mobility management function and the user plane function are configured to perform the method according to claim 1.
Claim 19:  
The system according to claim 18 further including a session management function, wherein the access and mobility management function, the session management function and the user plane function are configured to perform the method of claim 4.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art either alone or in combination fails to teach the features of transmitting the uplink data to the user plane function, wherein the NAS PDU encapsulates a PDU session ID or Single-Network Assistance Slice Selection Information, wherein the access and mobility management function transmits the uplink data to the user plane function via an interface between the access and mobility management function and the user plane function, wherein the access and mobility management function transmits the uplink data to the user plane function via a session management function of the telecommunication system, wherein, upon receiving the NAS PDU from the user equipment, the access and mobility management function transmits a PDU session create request to the session management function, wherein the PDU session create request includes the uplink data, wherein the PDU session create request contains the PDU session ID, Data Network Name, DNN, and/or Single-Network Assistance Slice Selection Information, S-NASSI, and wherein, when receiving the PDU session create request including the DNN and the S-NASSI, the session management function selects the user plane function based on the DNN and the S-NSSAI.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/            Primary Examiner, Art Unit 2641